EXHIBIT 10.9
GEORGIA-CAROLINA BANCSHARES, INC.
DIRECTORS EQUITY INCENTIVE PLAN
formerly the
DIRECTORS STOCK PURCHASE PLAN
(as amended and restated effective October 26, 2009)
The Board of Directors of Georgia-Carolina Bancshares, Inc. (the “Company”)
hereby amends and restates the Directors Stock Purchase Plan, as amended (the
“Plan”) for the purpose of offering duly-elected directors of the Company and
its wholly-owned subsidiary, First Bank of Georgia (the “Bank”), including
duly-appointed directors and advisory directors of Bank, the opportunity to
purchase shares of the Company’s Common Stock, $.001 par value (the “Common
Stock”), and to otherwise acquire shares of Common Stock as payment for services
as a director.. The Company originally authorized the sale and issuance of fifty
thousand (50,000) shares of Common Stock pursuant to the terms of this Plan. If
the shares of Common Stock should, as a result of a stock split, stock dividend,
combination of shares, or any other change or exchange for other securities by
reclassification, reorganization, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into, or
exchanged for, a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares then remaining in
the pool of shares reserved for this Plan shall be appropriately adjusted to
reflect such action.
1. Title of the Plan.
The title and name of the Plan shall hereafter be the Directors Equity Incentive
Plan.
2. Purposes of the Plan.
The purposes of the Plan are (a) to provide Plan participants with a method of
investing directors’ fees in additional shares of Common Stock, (b) to provide
Plan participants with additional equity in the Company as payment for services
as determined by the Board of Directors from time to time, and (c) to provide
the Company with additional funds for general corporate purposes. No brokerage
commissions, service charges, fees or other expenses will be paid by
participants in the Plan when purchasing shares of Common Stock through the
Plan. All proceeds from the sale of shares in the Plan will go to the Company
and be used for general corporate purposes.
3. Administration of the Plan.
The Plan will be administered by the Stock Option Committee of the Board of
Directors of the Company (the “Committee”), which may from time to time adopt
rules and regulations not inconsistent with the Plan for carrying out the Plan
or for providing for matters not specifically covered herein. Unless the
Committee shall appoint another individual, the Secretary of the Company shall
serve as the Trustee of the Plan. The Trustee shall have the power and authority
to establish such procedures as the Trustee deems necessary or desirable to
carry out and satisfy the provisions and intent of the Plan.

 

 



--------------------------------------------------------------------------------



 



4. Eligible Participants.
All duly-elected, non-employee directors of the Company and duly-elected,
non-employee directors and duly-appointed advisory directors of the Bank (each a
“Director”) are eligible to participate in the Plan during their period of
service.
5. Method of Participation for Investing Directors’ Fees in Common Stock.
(a) Investment Election. A Director may elect to invest directors’ fees in
Common Stock at any time during the last seven (7) days of each calendar
quarter, i.e. the last seven days of each March, June, September, and December
(the “Election Days”) by signing an authorization form provided by the Company
and returning it to the Trustee at 3527 Wheeler Road, Augusta, Georgia 30909. An
authorization form may be obtained at any time from the Trustee at the same
address. Participation will be effective on the first day of the calendar
quarter immediately following the date of the Company’s receipt of the properly
completed and signed authorization form. For example, if the Company receives a
completed and signed authorization form on March 29, participation in the Plan
will be effective on April 1. The authorization form directs the Trustee to
apply all of the participating Director’s board and committee fees (“Directors’
Fees”) to the purchase of shares of Common Stock. An investment election under
this Section 5(a) may not be made by a Director at a time when such Director is
in possession of material nonpublic information regarding the Company or the
Bank.
(b) Purchase Price of Plan Shares.
The price of each share of Common Stock (the “Purchase Price”) purchased with
Directors’ Fees shall be $2.00 less than the average closing market price of the
Common Stock quoted on the Over-the-Counter Bulletin Board (or other national
quotation service) for the ten business days prior to the last trade of the
Company’s Common Stock reported prior to the Investment Date (defined in Section
5(c) below); provided, however, that if the Company’s Common Stock is not quoted
on a national quotation service but is registered on a national securities
exchange, “Purchase Price” shall mean $2.00 less than the average closing market
price of the Company’s Common Stock on such national securities exchange for the
ten business days prior to the last trade of the Company’s Common Stock reported
prior to the Investment Date; and further provided, that if shares of the
Company’s Common Stock are not quoted on a national quotation service or
registered on a national securities exchange, then the “Purchase Price” shall
mean $2.00 less than the fair market value of the Company’s Common Stock on the
Investment Date as determined by the Committee, acting in good faith.
(c) Timing of Investments.
All investments by the Trustee will be made on the Investment Date except where
and to the extent that any applicable securities laws or other laws may require
the suspension or curtailment of purchases of shares of Common Stock. The
“Investment Date” will be the first trading day of each calendar quarter.

 

 



--------------------------------------------------------------------------------



 



(d) Number of Shares to be Purchased.
The number of shares purchased will be based upon the amount of Directors’ Fees
earned by the participant since the last Investment Date plus any cash not
utilized to purchase shares during the previous quarter divided by the
applicable Purchase Price. Each participant’s stock account will be credited
with the number of whole shares only equal to the total amount invested divided
by the Purchase Price (the “Purchased Shares”); provided, however, that the
Committee may elect to issue a stock certificate evidencing the Purchased Shares
directly to a participant dated as of the Investment Date in lieu of crediting
such Purchased Shares to the participant’s stock account. No fractional shares
will be purchased.
(e) Reports to Participants.
Following each Investment Date, each participant in the Plan will receive a
statement of his or her account which will provide a record of the purchase made
on the applicable Investment Date, the total number of shares credited to the
participant’s stock account as of the applicable Investment Date and the balance
of any uninvested cash.
(f) Stock Certificates.
Certificates for any number of whole shares credited to a stock account under
the Plan will be delivered to a participant upon his or her written request
only. Otherwise, the number of shares credited to a stock account under the Plan
will be shown on the participant’s quarterly statements of account. Certificates
for fractions of shares will not be issued under any circumstances. Shares
credited to the stock account of a participant under the Plan may not be
pledged. A participant who wishes to pledge such shares must request that
certificates for such whole shares be issued in the participant’s name.
(g) Termination of Election to Invest Directors’ Fees in Common Stock.
To terminate a previous election made under Section 5(a), a participant must
notify the Secretary of the Company, in writing, of the termination of the
investment election on any of the Election Days. Termination notices received by
the Secretary on a day other than one of the Election Days will be effective as
of the last day of the calendar quarter in which the written notice is received
by the Secretary. Upon such withdrawal by a participant, or upon termination of
the Plan by the Company, certificates for whole shares credited to the
participant’s stock account under the Plan will be issued to the participant and
a payment by check will be made for the balance of any uninvested cash.
Automatic withdrawal from the Plan will occur upon a participant’s resignation
or removal from the Board of Directors of the Company and/or Bank. If a
participant withdraws from the Plan, whether voluntarily or due to termination
of Board service, at a time when the number of shares of Common Stock allocated
to such participant’s stock account is ten or fewer, the Trustee may elect to
pay cash to the withdrawing participant equal to the value of the shares,
calculated pursuant to paragraph 5(b), in lieu of the allocated shares.

 

 



--------------------------------------------------------------------------------



 



6. Payment of Annual Retainers and Other Compensation in Common Stock.
The Board of Directors of the Company may, in accordance with specific terms of
issuance and payment set forth in resolutions adopted by the Board from time to
time, provide for the issuance of shares of Common Stock to Plan participants in
payment for any and all elements of Director compensation, including but not
limited to, annual retainers, service for chairing Board committees, service
bonuses, and other elements of compensation approved from time to time by the
Board.
7. Dividends. If the Company declares and pays a cash dividend on its Common
Stock, the Company will reinvest the dividends on the shares credited to a
participant’s stock account under the Plan. Any shares of Common Stock
distributed as a result of a stock dividend or stock split on shares credited to
the stock account of a participant under the Plan will be added to the
participant’s stock account.
8. Voting of Plan Shares.
Participants will be permitted to vote the shares credited to the stock account
of the participant under the Plan. Such shares may be voted by proxy or in
person at the applicable shareholders’ meeting in the same manner as other
shares of Common Stock.
9. Responsibility of the Company.
The Company, in administering the Plan, shall not be liable for any act done in
good faith or for any good faith omission to act, including without limitation,
any claim of liability arising out of failure to terminate a participant’s
participation in the Plan upon such participant’s death prior to receipt of
notice in writing of such death, the prices at which shares are purchased for a
participant’s account, or fluctuations in the market value of the Common Stock.
Any action taken by the Board of Directors of the Company, or by the Stock
Option Committee of the Board of Directors of the Company, with respect to the
implementation, interpretation or administration of the Plan, shall be final,
conclusive and binding.
10. Termination, Suspension or Modification of the Plan.
The Company may suspend, modify or terminate the Plan at any time. Notice of
such suspension, modification or termination will be sent to all participants.
11. General Matters.
Nothing in this Plan will be deemed to give any Director or such individual’s
legal representatives or assigns, or any other person or entity claiming under
or through such individual, any contractual or other right to participate in the
benefits of the Plan. Nothing in this Plan will be construed to constitute, or
evidence, an agreement or understanding, express or implied, by the Company
and/or the Bank to retain a Director for any specific period of time.

 

 